NOTE: This order is nonprecedential.


  mniteb ~tates QI:ourt of §ppeals
      fot !be jfebetal QI:itcuit

                MARITA C. MCDAVIS,
                     Petitioner,
                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2011-3132


   Petition for review of the Merit Systems Protection
Board in case no. CH0752110065-J-1.


                      ON MOTION


                       ORDER
   The Social Security Administration moves without
opposition to reform the official caption to designate the
Merit Systems Protection Board as the respondent.
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We
MCDAVIS   v. MSPB                                             2

determine that the Board should be designated as the
respondent.
      Accordingly,
      IT Is ORDERED THAT:
    (1) The motion is granted. The revised official cap-
tion is reflected above.
     (2) The Board should calculate its brief due date from
.the date of filing of this order.
                                   FOR THE COURT


      JUL 292011                    /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Marita C. McDavis
    Elizabeth A. Speck, Esq.
    Sara Rearden, Esq. (Copy of Petitioner's Informal
Brief Enclosed)
s20
                                                  FILED
                                         ••S. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT

                                              JUL 292011
                                                JAN HDRBALY
                                                   CLERK